UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7365


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PAUL ALONZO EWING,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:09-cr-00083-AWA-TEM-1)


Submitted: March 12, 2019                                         Decided: March 20, 2019


Before KING and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Paul Alonzo Ewing, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Paul Alonzo Ewing appeals the district court’s order construing his Fed. R. Civ. P.

60(d)(3) motion as an unauthorized 28 U.S.C. § 2255 (2012) motion and denying it for

lack of jurisdiction.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court, United States v.

Ewing, No. 2:09-cr-00083-AWA-TEM-1 (E.D. Va. Sept. 17, 2018), but modify the order

to reflect denial of Ewing’s motion without prejudice.       We deny a certificate of

appealability as unnecessary and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                            AFFIRMED AS MODIFIED




                                           2